Citation Nr: 1219127	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-16 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for residuals of a right fifth finger fracture.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for residuals of stroke.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypercholesterolemia.

6.  Entitlement to service connection for residuals of cold injury to the hands.

7.  Entitlement to service connection for residuals of cold injury to the feet.

8.  Entitlement to service connection for diabetes mellitus type 2.

9.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.





REPRESENTATION

Veteran represented by:	Maria L. Johnson

ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The Veteran, who is the appellant, served on active duty from January 1953 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2009, the Veteran requested a hearing before the Board.  In February 2012, the Veteran was notified that the hearing was scheduled in March 2012, but the record shows that the Veteran did not appear for the hearing.  As there is record of the reason for not appearing and as there is no record of a request to reschedule, the hearing request is deemed withdrawn.

The Veteran is represented in his appeal by his daughter, who is authorized to be his representative on a one-time basis under 38 C.F.R. § 14.630.





A decision on the claims of service connection for residuals of a stroke associated with hypertension, hypercholesterolemia, and diabetes mellitus type 2, and on the claim of special monthly compensation based on the need for aid and attendance or being housebound is deferred until the development requested is completed and the remaining claims of service connection are finally adjudicated. 

The claims of service connection residuals of a right fifth finger fracture, for a bilateral hearing loss disability, and for residuals of cold injuries to the hands and feet are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran asserts that in service he fractured his right fifth finger and he had exposure to noise, resulting in hearing loss, and exposure to cold weather, effecting his hands and feet.    

The only service treatment record associated with the Veteran's file is the report of separation examination report.  

VA will make as many requests as necessary to obtain relevant records of a Federal agency, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile.

Accordingly, the claims are REMANDED for the following action:

1.  Make another request for service treatment records and request service personnel records.  





If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Request for unit history and lessons learned for the 545th Quartermaster Service Company from April 1953 to October 1954.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

3.  Afford the Veteran for a VA examination to determine: 

a).  Whether the Veteran has residuals of a fracture of the right fifth finger, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the residuals of a fracture of the right fifth finger are related to the Veteran's history that he fractured the finger in a recreational basketball game in Korea and that the hand was casted and he was returned to duty.  

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe the in-service injury even though not documented in the service treatment records.   





If, however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the event in service, please identify the other potential etiologies, when the event in service is not more likely than any other etiology to cause any current ear disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.

4.  Afford the Veteran for a VA examination to determine: 

a).  Whether the Veteran has a bilateral hearing loss disability under 38 C.F.R. § 3.385, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability is related to the Veteran's history of noise exposure in service 

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe noise exposure even though not documented in the service treatment records.   





If, however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to noise exposure in service, please identify the other potential etiologies, when the noise exposure in service is not more likely than any other etiology to cause any current hearing loss disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.

5.  Afford the Veteran for a VA examination to determine: 

a).  Whether the Veteran has residuals of cold injuries of the hands and feet, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current disability of the hands and feet are related to the Veteran's history of cold exposure in Korea from April 1953 to October 1954. 

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe cold exposure in the service.   







If, however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to cold noise exposure in service, please identify the other potential etiologies, when the cold exposure in service is not more likely than any other etiology to cause any current disability of the hands and feet disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.

6.  After the development is completed, adjudicate the claims of service.  If any benefit sought on appeal is denied, provide the Veteran and his representative a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


